MILLS, Judge,
concurring in part and dissenting in part:
I agree with the majority except that I would reverse that part of the deputy commissioner’s order requiring the E/C to pay *77the hospital bill of $5,132, and I would award appellee’s attorney a fee of $750 rather than $2,000 for services rendered in this appeal.
The record reflects that the E/C has paid $2,098 of the hospital bill. It should receive credit for this payment. Also, it appears that the balance of the bill probably includes charges for treatment of problems such as diabetes, ulcer, bronchitis and alcoholism which are unrelated to the industrial injury. I would reverse and remand with instructions that the deputy commissioner separate and remove the noncompensable charges from the hospital bill. Sam L. Rudd Leasing U.S.A. v. Beck, 399 So.2d 97 (Fla. 1st DCA 1981).